OFFICE               OF     THE   ATTORNEY           GENERAL          OF TEXBJS-~        \   ’
                                                                                       ,--
                                                 AUSTIN
                                                                               /’
                                                                                           J   ‘-

                                                                 I

Bonormblr Byrlan                 ,L. Yarbut                                                     u
oouat$ Attomap                                                       .. .
Lubboak County
Lubboak,    ?oxaa




                Your        roqtarat         for   8a oplnloa          mot
rOada    ill Qlrt          8a fOllOW3
                ”.     .    .      .




        state    of        Tars8        provld~a In aubatanor                  a8 fol10~~:
                "';&it lf SuOh (li! Rutosoblh                               18 ill4gSllY
        tranrprtinfi     llliclt bOv8ragaa,                           Las* shall       b*
                                                                     /
@.$8@d by 8 repr8H8ktiTo    Of tb     idqwr  tintto
      of 9808  Of :iO8?, sod bhbll 8 t OBOI gWO88'4
     4% prr8On 8rl'88tOd, 8ad th8t   Ib8 hIr:       UpOB
                                   at86 Eh8ll Ord8F
                             oerd or 8a prwiad
                              cou.s* to tar oantnry
                                   oxdbr tha    a8l8 bt
                                       hbd      ati th8
                                       dUOtill& thb 8X-.
                                       ha 8@lxure,  bna
                                       llba8,           aooord-
                 8a, whir% 8m                         by int8?-
                 rwlaa  at uld   hobringor in othrr
               rnyht   ror 88ia purpou,      IS baa
                8S hWiB% bMn O?b*t@d WirhOUtthr 1i.R
                ootie8 that thr aarryin~      vrhiolr was
                wha t0 be used ibr illrgrl trrkwpork-
                               ythobrlaauoftho
                                  rll0wB.d     8r) pbnrlt
                                     rty   rola aaor thla
                                        oa tha propwty to

         *saia 8~rtloB8aa   ln   ths 88311p8wlWph          further
provlara:
iloboorablo 8yrSao 3. jirrbut - P6a   4